Citation Nr: 1447082	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-40 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by neck pain, bilateral shoulder pain, and bilateral arm pain.

2.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee prior to August 22, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee since August 22, 2011.

4.  Entitlement to a disability rating in excess of 10 percent for status post anterior cruciate ligament reconstruction of the left knee with degenerative joint disease prior to August 22, 2011.

5.  Entitlement to a disability rating in excess of 10 percent for status post anterior cruciate ligament reconstruction of the left knee with degenerative joint disease since August 22, 2011.

6.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left ankle prior to August 22, 2011.

7.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left ankle since August 22, 2011.

8.  Entitlement to a disability rating in excess of 10 percent for mechanical low back pain prior to August 22, 2011.

9.  Entitlement to a disability rating in excess of 10 percent for mechanical low back pain from August 22, 2011, and in excess of 20 percent from April 30, 2012.

10.  Entitlement to a disability rating in excess of 0 percent for perennial allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from June 1982 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claim file.  

In January 2012, the Board remanded the case for further development.  

The issues have been recharacterized to comport with the evidence of record.

The issue of entitlement to service connection for a disability manifested by neck pain, bilateral shoulder pain, and bilateral arm pain is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 22, 2011, the Veteran's service connected right knee disability was manifested by crepitus and reports of pain, with range of painfree motion noted as from zero to 135 degrees; the Veteran testified to worsening symptoms of right knee pain on August 22, 2011; VA examination in April 2012 showed objective evidence of painful motion with flexion beginning at 30 degrees; there has been no objective evidence of instability or abnormal extension at any time during the appeal.


2.  Prior to August 22, 2011, the Veteran's service connected left knee disability was manifested by crepitus and reports of pain, with range of painfree motion noted as from zero to 135 degrees; the Veteran testified to worsening symptoms of left knee pain on August 22, 2011; VA examination in April 2012 showed objective evidence of painful motion with flexion beginning at zero degrees; there has been no objective evidence of instability or abnormal extension at any time during the appeal.

3.  Prior to August 22, 2011, the Veteran's service connected left ankle disability was manifested by no more than moderate limitation of motion; the Veteran testified to worsening symptoms of left ankle pain on August 22, 2011; VA examination in April 2012 showed objective evidence of painful motion with plantar flexion and dorsiflexion beginning at zero degrees; there has been no objective evidence of ankylosis of the ankle or subastragalar or tarsal joints, malunion of the os calcis or astragalus, or that the Veteran has undergone an astragalectomy, at any time during the appeal.

4.  Prior to August 22, 2011, the Veteran's service connected mechanical low back pain disability was manifested by forward flexion to 70 degrees at worst without evidence of ankylosis, neurological abnormalities, or incapacitating episodes; the Veteran testified to worsening symptoms of low back pain on August 22, 2011; the April 2012 VA examination showed forward flexion to 35 degrees at worst without evidence of ankylosis, with incapacitating episodes having a duration of at least 2 weeks but less than 4 weeks over the past 12 months; the examiner identified radiculopathy of the lower extremities, however the neurological examination was normal; the examiner also noted functional loss resulting in disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  

5.  There is no evidence that the Veteran has greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for retropatellar pain syndrome, right knee, prior to August 22, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5262 (2014).

2.  The criteria for a rating of 20 percent for retropatellar pain syndrome, right knee, from August 22, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

3.  The criteria for a rating in excess of 10 percent for status post anterior cruciate ligament reconstruction of the left knee with degenerative joint disease, prior to August 22, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5262 (2014).

4.  The criteria for a rating of 30 percent for status post anterior cruciate ligament reconstruction of the left knee with degenerative joint disease, from August 22, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

5.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left ankle prior to August 22, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

6.  The criteria for a rating of 20 percent for degenerative joint disease of the left ankle from August 22, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

7.  The criteria for a rating in excess of 10 percent for mechanical low back pain prior to August 22, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

8.  The criteria for a rating of 30 percent for mechanical low back pain from August 22, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

9.  The criteria for a compensable rating for perennial allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter in January 2009 satisfied the duty to notify provisions.  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability ratings.  The Veteran was informed of the need to show the impact of his disabilities on daily life and occupational functioning, and the rating criteria for the service connected knees, back, ankle, and rhinitis were included.  The claims were subsequently readjudicated, most recently in a September 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

VA examinations were conducted in January 2009 and April 2012.  The Veteran has argued that the January 2009 examination was inadequate for rating purposes.  The report of the VA examination is based on the Veteran's medical history and described the relevant disabilities in sufficient detail so that the Board's decision is a fully informed one, and the Board finds that the examination is adequate.  As the Veteran reported a worsening of his disabilities on August 22, 2011 at his Board hearing, he was afforded an additional VA examination in April 2012.  The examination reports of record, taken together, include detailed findings that address all potentially applicable rating criteria for the service connected disabilities.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

VA is required to apply the provisions of 38 C.F.R. §§ 4.40 , 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2012).

Right Knee

Service connection for retropatellar pain syndrome, right knee, was granted in a December 2003 rating decision.  An initial 10 percent rating was assigned.  The Veteran filed his current claim for an increased rating in December 2008.

The RO granted the initial 10 percent rating based on a finding that there was retropatellar crepitus with pain.  

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2014). The knee is considered a major joint.  38 C.F.R. § 4.45(f). 

Under 38 C.F.R. § 4.71a , there are other diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation if it is moderate, and 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic Code 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261. 

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively). 

A knee disability rated under DC 5257 or DC 5259 warrants a separate rating for arthritis based on X-ray findings and limitation of motion under DC 5260 or DC 5261; limitation of motion need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

On VA examination in January 2009, the Veteran reported aching right knee pain, worse with prolonged sitting.  On examination, there was no crepitation, no clicks or snaps, no grinding, no instability, no patellar abnormality, and no meniscus abnormality of the right knee.  There was no objective evidence of pain with active motion.  Flexion was from zero to 135 degrees; extension was noted as zero and normal.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  X-rays showed very minimal spurring at the tibial spines and posterior superior patellar margins, and small calcification adjacent to the right medial tibial spine.  The diagnosis was right knee patellofemoral pain syndrome.

The Veteran testified before the undersigned at a hearing on August 22, 2011, that his right knee pain had worsened since the January 2009 VA examination.

On VA examination in April 2012, the examiner noted a history of "compensational right knee instability."  Examination showed right knee flexion to 110 degrees, with objective evidence of painful motion pain beginning at 30 degrees.  Extension was to zero degrees.  There was no additional limitation of range of motion after repetitive-use testing.  The examiner noted pain on movement and tenderness or pain to palpation.  Joint stability testing, including Lachman test, posterior drawer test, a valgus/varus pressure test, were all normal for the right knee.  There was no evidence or history of recurrent patellar subluxation/dislocation.  

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, DC 5003 and 38 C.F.R. §§ 4.59 in contemplation of his slight functional loss.  A rating of 10 percent is warranted for painful movement of an arthritic joint even if no compensable loss of motion is shown; see VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The January 2009 VA examination noted no objective evidence of pain with active motion, and flexion was from zero to 135 degrees with normal extension.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The currently assigned 10 percent rating adequately portrays his functional loss due to flare-ups of pain, weakened movement, and excess fatigability in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

The April 2012 VA examination showed objective evidence of painful motion beginning at 30 degrees of flexion.  A 20 percent rating is warranted under DC 5260 based on these findings.  As the Veteran provided credible testimony at his hearing in August 2011 of worsening right knee symptoms, the 20 percent rating is warranted from August 22, 2011.

The evidence does not contain objective evidence of instability or subluxation at any time during the appeals period; thus a separate rating is not warranted under DC 5257.

The Board has also considered whether a separate, compensable rating may be assigned for limitation of extension pursuant to VAOPGCPREC 9-2004.  A compensable evaluation for limitation of extension requires knee extension to be limited to 10 degrees or greater.  See 38 C.F.R. § 4.71a, DC 5261.  Here, extension in the right knee has been full to 0 degrees at both VA examinations.  Therefore, a separate, compensable rating for limitation of extension is not warranted for the entire period under review, even with consideration of the DeLuca precepts. 

The Veteran reports frequent episodes of pain involving the right knee joint.  As indicated, a 20 percent rating is warranted under DC 5258 when there is semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  However, there is no evidence of frequent episodes of locking and effusion into the joint, in addition to the frequent pain that has been noted.  See the January 2009 and April 2012 VA examination reports.  Thus, a higher separate rating under DC 5258 is not warranted.

There are no other diagnostic codes which would provide separate ratings for the Veteran's right knee disability.  There is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula, therefore Diagnostic Codes 5256 and 5262 are not applicable.  Diagnostic Code 5259 is also inappropriate as the record does not reflect a history of symptomatic removal of semilunar cartilage. 


Left Knee

Service connection for status post anterior cruciate ligament (ACL) reconstruction of the left knee, with degenerative joint disease, was granted in a December 2003 rating decision.  An initial 10 percent rating was assigned.  The Veteran filed his current claim for an increased rating in December 2008.

On VA examination in January 2009, the Veteran reported chronic left knee pain, worse over the last year.  On examination, there was crepitus, but no clicks or snaps, no grinding, no instability, no patellar abnormality, and no meniscus abnormality of the left knee.  Lachman test was negative.  There was no objective evidence of pain with active motion.  Flexion was from zero to 135 degrees; extension was noted as zero and normal.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  X-rays showed postoperative changes and very minimal spurring at the tibial spines and posterior superior patellar margins, and questionable tiny calcifications in the left knee joint space.  The diagnosis was mild left knee osteoarthritis.

The Veteran testified before the undersigned at a hearing on August 22, 2011, that his left knee pain had worsened since the January 2009 VA examination.

On VA examination in April 2012, the examiner noted a history of left knee ACL reconstruction in service and subsequent degenerative knee disease.  Examination showed left knee flexion to 90 degrees, with objective evidence of painful motion pain beginning at zero degrees.  Extension was to zero degrees.  There was no additional limitation of range of motion after repetitive-use testing.  The examiner noted pain on movement and tenderness or pain to palpation.  Joint stability testing, including Lachman test, posterior drawer test, a valgus/varus pressure test, were all normal for the left knee.  There was no evidence or history of recurrent patellar subluxation/dislocation.  

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, DC 5003 and 38 C.F.R. §§ 4.59 in contemplation of his slight limitation of motion.  A rating of 10 percent is warranted for painful movement of an arthritic joint even if no compensable loss of motion is shown; see VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The January 2009 VA examination noted no objective evidence of pain with active motion, and flexion was from zero to 135 degrees with normal extension.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The currently assigned 10 percent rating adequately portrays his functional loss due to flare-ups of pain, weakened movement, and excess fatigability in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

The April 2012 VA examination showed objective evidence of painful motion beginning at zero degrees of flexion.  A 30 percent rating is warranted under DC 5260 based on these findings.  As the Veteran provided credible testimony at his hearing in August 2011 of worsening left knee symptoms, the 30 percent rating is warranted from August 22, 2011.

The 30 percent rating is the highest assignable based on limitation of flexion under DC 5260.  The evidence does not contain objective evidence of ankylosis of the left knee at any time during the appeals period; thus a higher rating is not warranted under DC 5256.

The evidence does not contain objective evidence of instability or subluxation at any time during the appeals period; thus a separate rating is not warranted under DC 5257.

The Board has also considered whether a separate, compensable rating may be assigned for limitation of extension pursuant to VAOPGCPREC 9-2004.  A compensable evaluation for limitation of extension requires knee extension to be limited to 10 degrees or greater.  See 38 C.F.R. § 4.71a, DC 5261.  Here, extension in the left knee has been full to 0 degrees at both VA examinations.  Therefore, a separate, compensable rating for limitation of extension is not warranted for the entire period under review, even with consideration of the DeLuca precepts. 

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's left knee disability.  There is no evidence of malunion or nonunion of the tibia and fibula, therefore Diagnostic Code 5262 is not applicable.  Diagnostic Code 5259 is also inappropriate as the record does not reflect a history of symptomatic removal of semilunar cartilage. 

Left Ankle

Service connection for degenerative joint disease of the left ankle was granted in a December 2003 rating decision.  An initial 10 percent rating was assigned.  The Veteran filed his current claim for an increased rating in December 2008.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

On examination in January 2009 there was no instability or tendon abnormality of the left ankle.  There was no objective evidence of pain with active motion of the left ankle.  Dorsiflexion was from zero to 10 degrees, and plantar flexion was from zero to 45 degrees.  There was no objective evidence of pain following repetitive motion.  X-rays showed slight chronic changes.  The diagnosis was ankle strain, no objective findings.

The Veteran testified before the undersigned at a hearing on August 22, 2011, that his left ankle pain had worsened since the January 2009 VA examination.

On VA examination in April 2012, the examiner noted a history of traumatic degeneration of the left ankle.  The Veteran reported that weather brings on the pain.  Dorsiflexion was from zero to 10 degrees, and plantar flexion was from zero to 30 degrees.  The examiner noted objective evidence of pain beginning at zero degrees of dorsiflexion and zero degrees of plantar flexion.  There was no additional limitation of range of motion after repetitive-use testing.  The examiner noted pain on movement and tenderness or pain to palpation.  There was no laxity or ankylosis of the left ankle shown.  There was X-ray evidence of arthritis of the left ankle.

The January 2009 VA examination noted no more than moderate limitation of ankle motion, as plantar flexion was full to 45 degrees.  The currently assigned 10 percent rating adequately portrays the disability picture at the time of this examination.  

The April 2012 VA examination showed objective evidence of painful motion beginning at zero degrees of both plantar flexion and dorsiflexion.  A 20 percent rating is warranted under DC 5271 for marked limitation of motion based on these findings.  As the Veteran provided credible testimony at his hearing in August 2011 of worsening left ankle symptoms, the 20 percent rating is warranted from August 22, 2011.

The 20 percent rating is the highest assignable based on limitation of motion under DC 5271.  Consideration must be given to the other diagnostic criteria related to the ankles to determine whether increased ratings, or additional separate compensable ratings, are warranted.  However, there is no evidence of ankylosis of the ankle or subastragalar or tarsal joints (Diagnostic Codes 5270 and 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or that the Veteran has undergone an astragalectomy (Diagnostic Code 5274).

Low Back

Service connection for mechanical low back pain was granted in a December 2003 rating decision.  An initial 10 percent rating was assigned.  The Veteran filed his current claim for an increased rating in December 2008.  A September 2012 rating decision increased the rating to 20 percent, effective from April 30, 2012.

Under the criteria of Diagnostic Code 5237, for lumbosacral strain, which applies the General Rating Formula for Diseases and Injuries of the Spine; the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months is rated 10 percent; incapacitating episodes having a total duration of at 2 weeks, but less than 4 weeks during the past 12 months is rated 20 percent; incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

On VA examination in January 2009, the Veteran reported aching low back pain, worse with prolonged sitting, and better when he moves around.  He described the pain as radiating to the right buttock.  The Veteran reported a history of spasms and stiffness.  He used ibuprofen for treatment.  There was no history of hospitalization or surgery, and no incapacitating episodes.  On examination, there was no ankylosis of the spine.  Neurological examination was normal.  Ranges of motion of the thoracolumbar spine were as follows:  flexion, zero to 70 degrees; extension, zero to 20 degrees; left lateral flexion, zero to 30 degrees; left lateral rotation, zero to 30 degrees; right lateral flexion, zero to 30 degrees; and right lateral rotation, zero to 30 degrees.  There was objective evidence of pain on active ranges of motion, but no evidence of pain following repetitive motion or additional limitations after three repetitions of ranges of motion.  Lumbosacral spine X-rays showed minimal chronic changes.

The Veteran testified before the undersigned at a hearing on August 22, 2011, that his low back pain had worsened since the January 2009 VA examination.

On VA examination in April 2012, the Veteran described flare-ups of low back pain related to weather changes.  Ranges of motion of the thoracolumbar spine were as follows:  flexion, zero to 45 degrees; extension, zero to 20 degrees; left lateral flexion, zero to 20 degrees; left lateral rotation, zero to 20 degrees; right lateral flexion, zero to 20 degrees; and right lateral rotation, zero to 20 degrees.  There was objective evidence of painful motion for all ranges of motion beginning at zero degrees.  After three repetitions, ranges of motion were as follows:  flexion, zero to 35 degrees; extension, zero to 10 degrees; left lateral flexion, zero to 10 degrees; left lateral rotation, zero to 10 degrees; right lateral flexion, zero to 10 degrees; and right lateral rotation, zero to 10 degrees.  The examiner noted less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The examiner noted spasms resulting in abnormal gait.  There was no muscle atrophy, and muscle strength testing was normal.  Deep tendon reflex and sensory examinations were normal.  

The examiner noted evidence of radiculopathy involving the sciatic nerve in the form of moderate pain, paresthesia, and numbness of the bilateral lower extremities.  The examiner noted intervertebral disc syndrome, with incapacitating episodes having a duration of at least 2 weeks but less than 4 weeks over the past 12 months.  The Veteran used no assistive devices.

The January 2009 VA examination showed flexion to 70 degrees, with no incapacitating episodes and no neurological abnormalities.  Based on these findings, a higher disability rating was not warranted for mechanical low back pain. 38 C.F.R. § 4.7.  

The April 2012 VA examination showed limitation of flexion to 35 degrees following repetitive motion.  A 20 percent rating is warranted under DC 5237 for such limitation of motion based on these findings.  Further, the examiner noted additional functional impairment in the form of disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  This warrants an additional 10 percent rating.  See DeLuca, supra.

As the Veteran provided credible testimony at his hearing in August 2011 of worsening low back symptoms, the 30 percent rating is warranted from August 22, 2011.

As for associated objective neurological abnormalities under the General Rating Formula for Diseases and Injuries of the Spine, while the April 2012 VA examiner noted radiculopathy of the lower extremities, the objective neurological findings, including strength testing, motor, and sensory examinations were normal for the bilateral lower extremities.  Thus, a separate rating based on radiculopathy is not warranted.

As for incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the January 2009 VA examiner found no incapacitating episodes, while the April 2012 VA examiner described incapacitating episodes having a duration of at least 2 weeks but less than 4 weeks over the past 12 months.  Therefore the criteria for the next higher rating, 40 percent, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met. 

Allergic Rhinitis

Service connection for perennial allergic rhinitis was granted in a December 2003 rating decision.  An initial noncompensable (zero percent) rating was assigned.  The Veteran filed his current claim for an increased rating in December 2008.

Under Diagnostic Code 6522, a 30 percent rating is provided for allergic or vasomotor rhinitis with polyps.  Without polyps, but with greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side a 10 percent rating is provided.  38 C.F.R. § 4.97, Diagnostic Code 6522.

When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On VA examination in January 2009, the Veteran reported chronic congestion of his nasal passages, not worse with seasonal changes.  He took no medication for this.  On examination, there was no evidence of nasal obstruction or polyps, no septal deviation, no permanent hypertrophy of turbinates, and no tissue loss, scarring, or deformity of the nose.  

On VA examination in April 2012, the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides.  Nor did he have complete obstruction on one side, permanent hypertrophy of the nasal turbinates, or nasal polyps.  

There was no indication of nasal obstruction of greater than 50 percent on both sides or the presence of polyps in either of the examinations of record.  In other words, there is no indication that there is any evidence of record showing the presence of polyps or the degree of nasal obstruction which is required for an increased rating for the Veteran's service-connected perennial allergic rhinitis.  

The preponderance of the evidence is against a compensable rating for the Veteran's perennial allergic rhinitis; there is no doubt to be resolved; and a compensable rating is not warranted.  38 U.S.C.A. § 5107(b).

Extra-Schedular / TDIU Consideration

The evidence shows that the Veteran's service-connected right knee, left knee, left ankle, and low back disabilities result in symptoms of pain and limited motion; the rating criteria considered, including the DeLuca factors, reasonably describe the Veteran's disability levels and these symptoms.  The symptoms of his allergic rhinitis are likewise contemplated by the rating schedule.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disabilities are adequate, and referral for extra-schedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

A claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As there is no indication in the record that the Veteran is not employed as a result of his service connected disabilities, entitlement to a TDIU is not raised by the record and will not be further discussed.


ORDER

A disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee, prior to August 22, 2011, is denied.

A disability rating of 20 percent for retropatellar pain syndrome of the right knee. from August 22, 2011, is granted .

A disability rating in excess of 10 percent for status post anterior cruciate ligament reconstruction of the left knee with degenerative joint disease, prior to August 22, 2011, is denied.

A disability rating of 30 percent for status post anterior cruciate ligament reconstruction of the left knee with degenerative joint disease, from August 22, 2011, is granted .

A disability rating in excess of 10 percent for degenerative joint disease of the left ankle, prior to August 22, 2011, is denied.

A disability rating of 20 percent for degenerative joint disease of the left ankle, from August 22, 2011, is granted.

A disability rating in excess of 10 percent for mechanical low back pain prior to August 22, 2011, is denied.

A disability rating of 30 percent for mechanical low back pain, from August 22, 2011, is granted .
	
A disability rating in excess of 0 percent for perennial allergic rhinitis is denied.

REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

As noted in the previous remand, the Veteran's service treatment records document that on a May 2003 report of medical history, the Veteran reported having pain in both shoulders at the joints.

Private treatment records document that the Veteran complained of right-sided neck, shoulder, and arm pain in August 2008.  An August 2008 nerve conduction study revealed bilateral carpal tunnel syndrome.

At his August 2011 hearing, the Veteran testified that he hurt his neck, shoulders, and arms during his military service while performing duties as a paratrooper and when using a howitzer.  He testified that the pain in his neck, shoulders, and arms began during service, has continued since service, is the same kind of pain now as it was then, and is worse now.  He testified that he has worked as a high school teacher since his discharge from service and has not done anything to cause or aggravate his neck, shoulder, and arm condition since service.

The Board's previous remand directed that the Veteran be scheduled for a VA joints examination wherein the examiner was to provide a diagnosis for each current disability manifested by neck pain, bilateral shoulder pain, and bilateral arm pain.  The examiner was to accept as fact the Veteran's in-service complaints and his continuing symptomatology since service.  While the Veteran underwent VA examinations pertaining to his increased ratings claims in April 2012, it appears that the required examination of the neck, shoulders, and arms was not conducted.  As the remand orders were not complied with, another remand is necessary.  Stegall, 11 Vet. App. at 271 .

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination.  The claim file must be reviewed in conjunction with the examination.  The examiner is to provide a diagnosis for each current disability manifested by neck pain, bilateral shoulder pain, and bilateral arm pain, and provide an opinion as to whether each such disability is at least as likely as not (50 percent probability or greater) related to his active military service.  The examiner is to accept as fact the Veteran's in-service complaints and his continuing symptomatology since service.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


